    Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 1 of 10 PageID #:434




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ANNA CHRONIS,                             )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )       Case No. 19 C 6909
                                          )
UNITED STATES OF AMERICA, 1               )
CENTERS FOR MEDICARE AND                  )
MEDICAID, and DEPARTMENT OF               )
HEALTH AND HUMAN SERVICES,                )
                                          )
                     Defendants.          )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       On October 21, 2019, Anna Chronis filed the present lawsuit under the Federal

Tort Claims Act (FTCA). She alleges medical negligence by Dr. Tamika Alexander,

"willful misconduct/willful negligence" by Dr. Alexander and staff of the Department of

Health & Human Services, and violation of due process by the Department of Health &

Human Services and the Centers for Medicare and Medicaid Services for their alleged

mishandling of her written complaints. This is Ms. Chronis's second lawsuit involving

her treatment by Dr. Alexander. She filed the first suit in June 2017, and it was later

dismissed for failure to present an administrative claim as required by the FTCA. Ms.

Chronis then made an administrative claim, and she has now filed a second suit. The

defendants have moved for summary judgment, asking the Court to dismiss the case on




1The United States has been substituted for Tamika Alexander, M.R. and UIH-Mile
Square Health Center pursuant to 42 U.S.C. § 233.


                                              1
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 2 of 10 PageID #:435




the grounds that it is time-barred and her due process claim fails. For the reasons

stated below, the Court grants defendants' motion.

                         Factual and procedural background

       On June 8, 2015, Ms. Chronis went to the University of Illinois Mile Square

Health Center, where she got a pap smear administered by Dr. Tamika Alexander. Mile

Square is a private entity that receives Public Health Service grant money under 42

U.S.C. § 233. Ms. Chronis alleges that Dr. Alexander did not comply with proper

standards of care treating her and that, as a result, she suffered a vulvar contusion that

required follow-up treatment from another medical provider. Ms. Chronis states that she

attempted to contact Dr. Alexander multiple times to complain about her injury and get

the results of the original pap smear. After receiving no response, she reached out to

the Department of Health & Human Services' (HHS) grievance department. On August

25, 2015, Ms. Chronis wrote to HHS and voiced her concerns and complaints. She

included a complaint about HHS's delay in mailing an invoice and its failure to timely

close out her bill, and she requested reimbursement of $332 in "direct costs" that she

said she had incurred as a result of Dr. Alexander's allegedly substandard treatment.

Ms. Chronis wrote another letter to HHS on September 24, 2015, listing additional

complaints—this time about how HHS handled her original grievances.

       Mile High's medical director, Dr. Mark Potter, wrote to Ms. Chronis on November

3, 2017, extending "personal apologies" for her grievances. He declined the requested

$332 reimbursement but advised Ms. Chronis that her costs should be covered by the

Illinois Department of Healthcare and Family Services and attached instructions on how

to reach the Department. On November 7, 2015, Ms. Chronis wrote to the Centers for




                                            2
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 3 of 10 PageID #:436




Medicare and Medicaid Services (CMS) complaining of her dissatisfaction with Mile

High's handling of her grievances. She also responded to Dr. Potter on November 27,

2015, expressing her discontent with his response. CMS responded to Ms. Chronis via

letter and email, stating that she could file a formal complaint against Dr. Alexander with

the Illinois Department of Financial and Professional Responsibility and that she could

contact the State of Illinois Medicaid office for reimbursement of her out-of-pocket costs

due to the alleged provider negligence.

       In June 2017, Ms. Chronis filed a pro se lawsuit in state court alleging medical

malpractice against Dr. Alexander and HHS. The United States removed the suit to

federal court and was substituted as the sole defendant under 42 U.S.C. § 233. It then

moved to dismiss Mr. Chronis's suit for failure to exhaust administrative remedies

because she had not presented a demand to the Department of Health and Human

Services (HHS) before filing suit. Another judge of this court granted the motion in

September 2017.

       Ms. Chronis appealed, and the Seventh Circuit appointed an attorney to

represent her. Ms. Chronis fired the appointed attorney and proceeded pro se, with the

Seventh Circuit appointing another attorney to serve as amicus curiae. On July 29,

2019, the Seventh Circuit affirmed the dismissal of Ms. Chronis's suit, holding that she

had not exhausted her administrative remedies because the document she cited, a

letter she sent to CMS on November 7, 2015, did not satisfy the requirement to present

a "demand for a sum certain" to the appropriate federal agency before filing suit. The

court held that the letter could not fairly be read as a demand for money damages and

that CMS was not required to search for an actual claim in the letter, most of which




                                             3
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 4 of 10 PageID #:437




focused on Ms. Chronis's dissatisfaction with HHS. Furthermore, the court noted, the

letter made a request for "guidance on how to proceed," not a demand for money. See

generally Chronis v. United States, 932 F.3d 544 (7th Cir. 2019).

       Before the previous district judge dismissed her first suit, the government's

attorney gave Ms. Chronis clear instructions on how to properly file an administrative

claim with HHS. Specifically, on August 11, 2017, the day that the government filed its

motion to dismiss, its attorney e-mailed Ms. Chronis such instructions, including

information on where to send a claim. Ms. Chronis timely submitted a timely

administrative claim to HHS on October 30, 2018. On May 30, 2018, the government

filed a document in the Seventh Circuit stating that it would not move to dismiss Ms.

Chronis' appeal as moot but that she was free to pursue her claim in a new lawsuit

given her timely filing of the administrative claim. In the same document, the

government cautioned Ms. Chronis that she would have only six months from the date

of any denial of her administrative claim to file a new lawsuit—otherwise she risked

dismissal of her case with prejudice.

       On October 31, 2018, HHS mailed a letter to Ms. Chronis denying her

administrative tort claim. The denial included instructions on what to do next, including

filing a lawsuit against the United States or filing a written request for reconsideration

within six months from the date of mailing of the denial. The last day for Ms. Chronis to

timely file a lawsuit or a request for reconsideration would have been April 30, 2019. On

April 23, 2019, one week before the expiration of the six-month period, the

government's attorney counsel emailed Ms. Chronis to remind her of the upcoming

deadline. That same day, Ms. Chronis responded to the government's email, stating




                                              4
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 5 of 10 PageID #:438




that there was no need to "refile the case" unless she lost her appeal, in which case she

believed she would have thirty days to file a new lawsuit. The government's attorney

advised Ms. Chronis in response that she would have to file a new case within the

quickly approaching deadline to satisfy the statute of limitations. The government's

counsel also reiterated that Ms. Chronis would be well-advised to consult an attorney on

that point.

       On April 30, 2019—the last day to timely file a request for reconsideration or a

new lawsuit—Ms. Chronis mailed a request for reconsideration to HHS by certified mail.

HHS did not receive the request until May 6, 2019. On August 7, 2019, HHS sent a

letter to Ms. Chronis denying her request for reconsideration based on that fact that the

agency did not receive her request within six months of the mailing of the original denial,

which was October 31, 2018.

       On October 21, 2019, Ms. Chronis filed the present lawsuit, alleging medical

negligence on part of Dr. Alexander and "willful misconduct/willful negligence" on part of

Dr. Alexander and other HHS staff, and violation of due process on part of HHS and

CMS for their alleged mishandling of her grievances.

                                        Discussion

       The government has moved for summary judgment, arguing that Ms. Chronis's

lawsuit is time-barred because she did not file it within the required six months of the

denial of her original administrative tort claim and did not file a timely request for

reconsideration with HHS. The government also contends that Ms. Chronis's due

process claim cannot be brought under the FTCA. Summary judgment is appropriate

where, after viewing the evidence in the light most favorable to the nonmoving party,




                                              5
     Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 6 of 10 PageID #:439




there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); United States v. Luce, 873 F.3d

999, 1005 (7th Cir. 2017).

1.     Statute of limitations

       The government argues that although Ms. Chronis made a timely administrative

claim, she did not file this lawsuit in a timely fashion. Specifically, the government

contends, Ms. Chronis filed the lawsuit nearly twelve months after HHS mailed her the

denial of her administrative claim. The government further contends that Ms. Chronis's

request for reconsideration did not prevent the limitations clock from running out on April

30, because HHS did not receive the request by that date. Ms. Chronis contends that

her request for reconsideration was timely because she mailed it within six months after

HHS's denial of her claim, even if HHS did not receive the request until after that. She

invokes the so-called "mailbox rule" commonly applied in the context of lawsuits by pro

se prisoners.

       Under the FTCA, a tort claim against the United States is barred "unless it is

presented to the appropriate Federal agency" within two years of the accrual of the

claim and "unless action is begun within six months after the date of mailing [ ] of notice

of final denial of the claim by the agency to which it was presented." 28 U.S.C. §

2401(a). The Code of Federal Regulations makes it clear that a claim is considered to

have been "presented" to a government agency when it "receives from a claimant [ ] an

executed Standard Form 95 or other written notification of an incident [ ]." 28 C.F.R. §

14.2(a) (emphasis added). In other words, the governing regulation makes it clear that

a tort claim against the United States is considered to have been "presented" when the




                                             6
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 7 of 10 PageID #:440




federal agency receives it from the claimant, not when the claimant mails it. Ms.

Chronis cites statutes or regulations governing the filing of tax returns as well as

materials with the Social Security Administration, but those involve different language

from section 14.2(a), which is crystal clear on this point.

       As indicated earlier, Ms. Chronis relies on the so-called "mailbox rule," under

which a lawsuit or administrative tort claim by a prisoner is considered to have been

filed or presented when the prisoner placed it in the prison mail system. See Houston v.

Lack, 487 U.S. 266 (1988); Censke v. United States, 947 F.3d 488, 492 (7th Cir. 2019)

(applying the mailbox rule to FTCA administrative claims by prisoners). The rationale of

these cases does not apply to Ms. Chronis. In Houston, the Court explained the basis

for the rule by explaining that pro se prisoners lack any control over how they file

materials with courts. Specifically, prisoners

       cannot take the steps other litigants can take to monitor the processing of
       their notices of appeal and to ensure that the court clerk receives and
       stamps their notices of appeal before [the] deadline. Unlike other litigants,
       pro se prisoners cannot personally travel to the courthouse to see that the
       notice is stamped "filed" or to establish the date on which the court
       received the notice. Other litigants may choose to entrust their appeals to
       the vagaries of the mail and the clerk's process for stamping incoming
       papers, but only the pro se prisoner is forced to do so by his situation.
       And if other litigants do choose to use the mail, they can at least place the
       notice directly into the hands of the United States Postal Service (or a
       private express carrier); and they can follow its progress by calling the
       court to determine whether the notice has been received and stamped,
       knowing that if the mail goes awry they can personally deliver notice at the
       last moment or that their monitoring will provide them with evidence to
       demonstrate either excusable neglect or that the notice was not stamped
       on the date the court received it. Pro se prisoners cannot take any of
       these precautions; nor, by definition, do they have lawyers who can take
       these precautions for them. Worse, the pro se prisoner has no choice but
       to entrust the forwarding of his notice of appeal to prison authorities whom
       he cannot control or supervise and who may have every incentive to
       delay. No matter how far in advance the pro se prisoner delivers his
       notice to the prison authorities, he can never be sure that it will ultimately



                                              7
    Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 8 of 10 PageID #:441




       get stamped "filed" on time. And if there is a delay the prisoner suspects
       is attributable to the prison authorities, he is unlikely to have any means of
       proving it, for his confinement prevents him from monitoring the process
       sufficiently to distinguish delay on the part of prison authorities from slow
       mail service or the court clerk's failure to stamp the notice on the date
       received. Unskilled in law, unaided by counsel, and unable to leave the
       prison, his control over the processing of his notice necessarily ceases as
       soon as he hands it over to the only public officials to whom he has
       access—the prison authorities—and the only information he will likely
       have is the date he delivered the notice to those prison authorities and the
       date ultimately stamped on his notice.

Id. at 270–72. The Seventh Circuit adopted this same rationale when, in Censke, it

applied the prison mailbox rule to administrative tort claims under the FTCA. See

Censke, 947 F.3d at 489. And it has relied on the same rationale in applying Houston

to court filings other than the notice of appeal that was at issue in that case. See Jones

v. Bertrand, 171 F.3d 499, 501 (7th Cir. 1999); see Rutledge v. United States, 230 F.3d

1041, 1052 (7th Cir. 2000).

       None of this applies to Ms. Chronis. The timing of her submission of her request

for reconsideration was completely under her control; she did not have to rely on

anyone else. And she waited to mail her request for reconsideration until the date it had

to be received by the agency, April 30, 2019, essentially making it impossible for the

claim to be received (as required by the regulation) in a timely fashion. Because the

regulation is clear on its face that receipt is required and because the prison mailbox

rule does not apply to Ms. Chronis, her request for reconsideration was not timely and

thus did not toll the running of the six-month deadline for filing suit. 2




2 Ms. Chronis also cites Illinois law, saying this governs her tort claim, but the FTCA
adopts state substantive law, see, e.g., Buscaglia v. United States, 25 F.3d 530, 524
(7th Cir. 1999), and the statute of limitations is not a matter of substantive law, nor is the
mailbox rule.


                                               8
     Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 9 of 10 PageID #:442




       Nor is Ms. Chronis entitled to equitable tolling. That requires a showing that the

plaintiff pursued her rights diligently and that some extraordinary circumstance stood in

her way. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). Neither is true here. First,

Ms. Chronis did not act diligently but instead waited until the very end of the timeline to

mail her request for reconsideration to HHS. Second and perhaps more importantly,

there was no "extraordinary [circumstance] beyond [her] control" that prevented her

from filing the reconsideration request or this suit in a timely fashion. Menominee Indian

Tribe of Wis. v. United States, 136 S. Ct. 750, 756 (2016). A simple mistake or

misunderstanding regarding the application of the deadlines does not qualify. See, e.g.,

Lakin v. Skaletsky, 327 F. App'x 636, 638 (7th Cir. 2009); Wilson v. Battles, 302 F.3d

745, 748 (7th Cir. 2002); see generally Lawrence v. Florida, 549 U.S. 327, 337 (2007).

       For these reasons, the defendants are entitled to summary judgment on Ms.

Chronis's claims.

2.     Due process claim

       Even were Ms. Chronis's claims not time-barred, her due process claim would

fail. Ms. Chronis alleges that HHS and CMS failed to provide her with due process

required by 42 U.S.C. § 1983 and the Affordable Care Act. Assuming for purposes of

discussion that section 1983 applies, "constitutional tort claims are not cognizable under

the FTCA." Smith v. United States, 678 F. App'x 403, 406 (7th Cir. 2017); see FDIC v.

Meyer, 510 U.S. 471, 478 (1994). And she offers no basis to support a contention that

the Affordable Care Act would entitle her to relief or that it provides for a private right of

action in a situation like this one.




                                               9
   Case: 1:19-cv-06909 Document #: 30 Filed: 05/11/20 Page 10 of 10 PageID #:443




                                      Conclusion

      For the reasons stated above, this Court grants defendants' motion for summary

judgment [dkt. no. 17] and directs the Clerk to enter an order dismissing this case with

prejudice.

Date: May 11, 2020

                                                ________________________________
                                                      MATTHEW F. KENNELLY
                                                     United States District Judge




                                           10
